EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 15 and 50 in the Amendment filed November 9, 2021 have been received and considered by Examiner.

Notes on Examiner’s Amendments
Examiner uncovered USPN 3,596,344 to Kreider in a search which teaches the claimed method of independent claims 1, 15, 53 and 58 and the claimed embodiment where the reinforcement is a wire (see, for example, claim 1 of Kreider and col. 3, line 69, which teaches rotating the substrate). Examiner called Applicant’s Representative, Shane A. Nelson on February 7, 2022, notified him of this reference , and proposed moving the subject matter of claim 11 (reinforcement comprises mesh) into all four independent claims. Shane A. Nelson authorized all Examiner’s amendments in a telephone conversation with Examiner on February 9, 2022, as detailed below.

Independent claims 1, 15, 53 and 58 were amended to limit the claims to the “wherein the one or more reinforcing structures comprises mesh” recitation of original claim 11.
Independent claim 53 was amended to remove the indefiniteness of the “based on the thermal spray step” recitation (“based on the thermal spray step” replaced with the --via the sprayed layer of metallic material-- recitation of claim 55.

Claims 4, 9, 16, 25 and 26 were canceled because they are drawn to embodiments where the one or more reinforcements are something other than mesh.

Claim 18 was amended to address the recitation of mesh in independent claim 15 subsequent to the Examiner’s amendment of claim 15 (claim 18 no longer introduces mesh, but refers to it as being recited in claim 15).
	
Claim 55 was canceled because the subject matter of claim 55 was moved into claim 53 in the Examiner’s Amendment.

Claim 11 was canceled because the subject matter of claim 11 was moved into claim 1 in the Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Shane A. Nelson authorized all Examiner’s amendments in a telephone conversation with Examiner on February 9, 2022.

The application is amended as follows:

In the claims:

In claim 1, line 4, replace “layer; and” with --layer, wherein the one or more reinforcing structures comprises mesh; and--.

Claim 4-cancel claim 4.

Claim 9-cancel claim 9.

Claim 11-cancel claim 11.

In claim 15, line 3, replace “surface;” with -- surface, wherein the one or more reinforcing structures comprises mesh;--.

Claim 16-cancel claim 16.

In claim 18, line 2, delete “mesh of”.

cancel claim 25.

Claim 26-cancel claim 26.

In claim 53, lines 3-4, replace “substrate; and” with -- substrate, wherein the one or more reinforcing structures comprises mesh; and--.

In claim 53, lines 6-7, replace “based on the thermal spray step” with --via the sprayed layer of metallic material--.

Claim 55-cancel claim 55.

In claim 58, line 4, replace “layer; and” with --layer, wherein the one or more reinforcing structures comprises mesh; and--.

Allowable Subject Matter
Claims 1, 3, 5-8, 12-15, 18, 19, 21, 23, 24, 29, 32-35, 43, 44, 46-53 and 56-58 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 53 and 58, the prior art of record fails to teach or suggest a method for forming a coating on a substrate where the method includes all steps, and the thus formed article includes all structural and compositional limitations. Close prior art USPN 3,596,344 to Kreider does not teach or suggest that the reinforcement (which is filament, which reads on “wire”) is a mesh, and one of ordinary skill in the art at the time of the filing of the application would not have had any motivation to have replaced the filament that is tightly wrapped around the substrate of Kreider with a mesh, or otherwise included a mesh in the thus formed article, where the mesh is embedded into any thermal spray layer.

	In regard to independent claim 15, the prior art of record fails to teach or suggest a method for applying a coating to a substrate where the method includes all steps, and the thus formed article includes all structural and compositional limitations. Close prior art US 2012/0060961 to Kral et al. does not teach or suggest that the reinforcement is embedded in a thermal spray layer (Kral et al. does not teach or suggest that the reinforcement is embedded via a thermal spraying step). Close prior art USPN 3,596,344 to Kreider does not teach or suggest that the reinforcement (which is filament, which reads on “wire”) is a mesh, and one of ordinary skill in the art at the time of the filing of the application would not have had any motivation to have replaced the filament that is tightly wrapped around the substrate of Kreider with a mesh, or otherwise included a mesh in the thus formed article, where the mesh is embedded into any thermal spray layer.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782